 


113 HR 5725 IH: Patient Freedom Act of 2014
U.S. House of Representatives
2014-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5725 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2014 
Mr. Jolly introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the individual health insurance mandate. 
 
 
1.Short titleThis Act may be cited as the Patient Freedom Act of 2014.  
2.Repeal of individual health insurance mandate 
(a)In generalSection 5000A of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection: 
 
(h)TerminationThis section shall not apply with respect to any month beginning after December 31, 2013.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to taxable years ending after December 31, 2013. 
 
